Exhibit 10.1

 

EXECUTION COPY

 

 

CONTRIBUTION, CONVEYANCE AND
ASSUMPTION AGREEMENT

 

 

U.S. SHIPPING PARTNERS L.P.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS; RECORDATION

 

 

 

 

1.1

Definitions

 

 

 

 

1.2

Recordation of Evidence of Ownership of Assets

 

 

 

 

ARTICLE II

THE OFFERING AND RELATED TRANSACTIONS

 

 

 

 

2.1

Distribution and Conveyance by the USS Subsidiaries to USS LLC of the USS
Working Capital Assets

 

 

 

 

2.2

Distribution and Conveyance by the USCS Subsidiaries to USCS LLC of the USCS
Working Capital Assets

 

 

 

 

2.3

Distribution and Conveyance by USS LLC to USSM of the USS Working Capital Assets

 

 

 

 

2.4

Distribution and Conveyance by USCS LLC to USSM of the USCS Working Capital
Assets

 

 

 

 

2.5

Contribution by USSM to GP LLC of an Interest in USS Chartering

 

 

 

 

2.6

USSM Agreement to Contribute

 

 

 

 

2.7

GP LLC Agreement to Contribute

 

 

 

 

2.8

Amendment and Restatement of Existing Credit Facility

 

 

 

 

2.9

Public Cash Contribution

 

 

 

 

ARTICLE III

CONCURRENT TRANSACTIONS

 

 

 

 

3.1

Contribution by GP LLC to the MLP of the USS Chartering Interest

 

 

 

 

3.2

Contribution by USSM to the MLP of its Remaining Interest in the USS
Subsidiaries and the USCS Subsidiaries

 

 

 

 

3.3

Contribution by the MLP to the OLLC of All of Its Interests in the USS
Subsidiaries and the USCS Subsidiaries

 

 

 

 

3.4

MLP Receipt of Cash Contribution

 

 

 

 

3.5

OLLC Receipt of Cash Contribution

 

 

 

 

3.6

Conveyance and Contribution by OLLC to Pioneer LLC of its Interest in Chemical
Chartering

 

 

 

 

3.7

Conveyance and Contribution by OLLC to USS Chartering of its Interests in ITB
Subsidiaries

 

 

 

 

3.8

Conveyance and Contribution by OLLC to USCS Chartering of its Interest in
Charleston LLC

 

 

 

 

3.9

Conversion of Pioneer LLC to USCS Chemical Pioneer Inc

 

 

 

 

3.10

Specific Conveyances

 

 

 

 

ARTICLE IV

ASSUMPTION OF CERTAIN LIABILITIES

 

 

 

 

4.1

Assumption of USS Chartering Liabilities by GP LLC

 

 

i

--------------------------------------------------------------------------------


 

4.2

Assumption of USS Chartering Liabilities by the MLP

 

 

 

 

4.3

Assumption of USSM Aggregate Liabilities by the MLP

 

 

 

 

4.4

Assumption of MLP Aggregate Liabilities by the OLLC

 

 

 

 

4.5

General Provisions Relating to Assumption of Liabilities

 

 

 

 

ARTICLE V

ADDITIONAL TRANSACTION

 

 

 

 

5.1

Exercise of the Over-Allotment Option

 

 

 

 

ARTICLE VI

TITLE MATTERS

 

 

 

 

6.1

Encumbrances

 

 

 

 

6.2

Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws

 

 

 

 

ARTICLE VII

FURTHER ASSURANCES

 

 

 

 

7.1

Further Assurances

 

 

 

 

7.2

Power of Attorney

 

 

 

 

7.3

Other Assurances

 

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

 

8.1

Order of Completion of Transactions

 

 

 

 

8.2

Consents; Restriction on Assignment

 

 

 

 

8.3

Costs

 

 

 

 

8.4

Headings; References; Interpretation

 

 

 

 

8.5

Successors and Assigns

 

 

 

 

8.6

No Third Party Rights

 

 

 

 

8.7

Counterparts

 

 

 

 

8.8

Governing Law

 

 

 

 

8.9

Severability

 

 

 

 

8.10

Deed; Bill of Sale; Assignment

 

 

 

 

8.11

Amendment or Modification

 

 

 

 

8.12

Integration

 

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of November 3,
2004, is entered into by and among United States Shipping Master LLC, a Delaware
limited liability company (“USSM”); US Shipping General Partner LLC, a Delaware
limited liability company (“GP LLC”); U.S. Shipping Partners L.P., a Delaware
limited partnership (the “MLP”); U.S. Shipping Operating LLC, a Delaware limited
liability company (the “OLLC”); United States Shipping LLC, a Delaware limited
liability company (“USS LLC”); United States Chemical Shipping LLC, a Delaware
limited liability company (“USCS LLC”); USCS Chemical Chartering LLC, a Delaware
limited liability company (“Chemical Chartering”); USS Chartering LLC, a
Delaware limited liability company (“USS Chartering”); ITB Baltimore LLC, a
Delaware limited liability company (“ITB Baltimore”); ITB Groton LLC, a Delaware
limited liability company (“ITB Groton”); ITB Jacksonville LLC, a Delaware
limited liability company (“ITB Jacksonville”); ITB Mobile LLC, a Delaware
limited liability company (“ITB Mobile”); ITB New York LLC, a Delaware limited
liability company (“ITB New York”); ITB Philadelphia LLC, a Delaware limited
liability company (“ITB Philadelphia”); USCS Charleston LLC, a Delaware limited
liability company (“Charleston LLC”); and USCS Chemical Pioneer LLC, a Delaware
limited liability company (“Pioneer LLC”).  The foregoing shall be referred to
individually as a “Party” and collectively as the “Parties”.  Certain
capitalized terms used but not defined herein are defined in Article I hereof.

 

RECITALS

 

WHEREAS, USSM and GP LLC have formed the MLP pursuant to the Delaware Revised
Uniform Limited Partnership Act (the “Delaware Limited Partnership Act”), for
the purpose of, among other things, acquiring, owning and operating
substantially all the assets of certain subsidiaries of USSM used in the
business of providing marine transportation, distribution and logistics
services.

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, the following actions have been taken prior to the date hereof:

 

1.                                       USSM FORMED GP LLC UNDER THE TERMS OF
THE DELAWARE LIMITED LIABILITY COMPANY ACT (THE “DELAWARE LLC ACT”), AND
CONTRIBUTED $1,000 IN EXCHANGE FOR ALL OF THE MEMBER INTERESTS IN GP LLC.

 

2.                                       GP LLC AND USSM FORMED THE MLP, TO
WHICH GP LLC CONTRIBUTED $40 AND USSM CONTRIBUTED $1,960 IN EXCHANGE FOR A 2%
GENERAL PARTNER AND 98% LIMITED PARTNER INTEREST, RESPECTIVELY.

 

3.                                       THE MLP FORMED THE OLLC PURSUANT TO THE
DELAWARE LLC ACT AND CONTRIBUTED $1,000 IN EXCHANGE FOR ALL OF THE MEMBER
INTERESTS IN THE OLLC.

 

4.                                       CHEMICAL CHARTERING FORMED USCS
CHARLESTON CHARTERING LLC, A DELAWARE LIMITED LIABILITY COMPANY (“USCS
CHARTERING”), PURSUANT TO THE DELAWARE LLC ACT AND CONTRIBUTED $1,000 IN
EXCHANGE FOR ALL OF THE MEMBER INTERESTS IN USCS CHARTERING.

 

--------------------------------------------------------------------------------


 

5.                                       USS LLC HAS DISTRIBUTED ITS INTERESTS
IN USS TRANSPORT LLC, A DELAWARE LIMITED LIABILITY COMPANY (“TRANSPORT”), AND
USS VESSEL MANAGEMENT LLC, A DELAWARE LIMITED LIABILITY COMPANY (“VESSEL
MANAGEMENT”) TO USSM.

 

6.                                       USCS LLC HAS DISTRIBUTED ITS INTERESTS
IN USCS CHEMICAL TRANSPORT LLC, A DELAWARE LIMITED LIABILITY COMPANY (“CHEMICAL
TRANSPORT”), TO USSM.

 

7.                                       USSM HAS CONVEYED ITS INTERESTS IN
TRANSPORT, CHEMICAL TRANSPORT AND VESSEL MANAGEMENT TO GP LLC.

 

8.                                       CHEMICAL CHARTERING HAS SUBCHARTERED
THE CHARTERS RELATED TO THE CHARLESTON TO USCS CHARTERING AS A CAPITAL
CONTRIBUTION AND DISTRIBUTED THE INTEREST IN USCS CHARTERING TO USCS LLC.

 

WHEREAS, immediately prior to the closing of the Offering:

 

1.                                       ALL OF THE USS SUBSIDIARIES WILL
DISTRIBUTE TO USS LLC, AND ALL OF THE USCS SUBSIDIARIES (OTHER THAN USCS ATB LLC
AND USCS CHARTERING) WILL DISTRIBUTE TO USCS LLC, ALL OF THEIR RESPECTIVE CASH,
RECEIVABLES AND OTHER WORKING CAPITAL ASSETS SPECIFIED ON SCHEDULE 1 ATTACHED
HERETO (COLLECTIVELY, “WORKING CAPITAL ASSETS”), AND USS LLC AND USCS LLC WILL,
IN TURN, EACH DISSOLVE AND DISTRIBUTE THE WORKING CAPITAL ASSETS AND THEIR
RESPECTIVE INTERESTS IN THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES TO USSM.

 

2.                                       USSM WILL CONVEY AN INTEREST IN USS
CHARTERING WITH AN AGGREGATE VALUE EQUAL TO 2% OF THE EQUITY VALUE OF THE MLP TO
THE GP LLC AS A CAPITAL CONTRIBUTION.

 

WHEREAS, immediately prior to the consummation of the transactions contemplated
hereby

 

1.                                       THE MLP, THE OLLC, THE USS SUBSIDIARIES
AND THE USCS SUBSIDIARIES WILL ENTER INTO AN AMENDMENT AND RESTATEMENT OF THE
EXISTING CREDIT FACILITY THAT WILL BE USED TO REFINANCE THE DEBT OF THE USS
SUBSIDIARIES AND THE USCS SUBSIDIARIES THAT REMAINS OUTSTANDING AFTER THE USE OF
THE OFFERING PROCEEDS (AS DEFINED BELOW) TO REPAY A PORTION OF THE DEBT
OUTSTANDING UNDER THE EXISTING CREDIT FACILITY; PROVIDED THAT IN NO EVENT SHALL
PIONEER LLC BE DIRECTLY OBLIGATED FOR MORE THAN APPROXIMATELY $2.5 MILLION OF
THE BORROWINGS OUTSTANDING ON THE DATE HEREOF UNDER THE AMENDED AND RESTATED
CREDIT FACILITY.

 

2.                                       THE MLP WILL, IN EXCHANGE FOR USSM’S
AGREEMENT HEREUNDER TO CONTRIBUTE THE USSM AGGREGATE INTERESTS (AS DEFINED
BELOW) TO THE MLP, (A) (I) ISSUE TO USSM 899,968 COMMON UNITS IN THE MLP, (II)
5,272,341 CLASS A SUBORDINATED UNITS IN THE MLP AND (III) 1,627,627 CLASS B
SUBORDINATED UNITS IN THE MLP AND (B) ASSUME APPROXIMATELY $193.8 MILLION OF
OUTSTANDING INDEBTEDNESS OF USSM AND ITS SUBSIDIARIES UNDER THE EXISTING CREDIT
FACILITY (THE “DEBT”) (BEFORE GIVING EFFECT TO THE USE OF $93.8 MILLION OF
PROCEEDS FROM THE OFFERING TO REPAY A PORTION OF THE DEBT).

 

2

--------------------------------------------------------------------------------


 

3.                                       THE MLP WILL, IN EXCHANGE FOR GP LLC’S
AGREEMENT HEREUNDER TO CONTRIBUTE THE USS CHARTERING INTEREST (AS DEFINED BELOW)
TO THE MLP, (A) CONTINUE GP LLC’S 2% GENERAL PARTNER INTEREST IN THE MLP AND (B)
ISSUE THE INCENTIVE DISTRIBUTION RIGHTS TO THE GP LLC.

 

4.                                       THE PUBLIC, THROUGH THE UNDERWRITERS OF
THE OFFERING (THE “UNDERWRITERS”), WILL CONTRIBUTE $153.5 MILLION (THE “OFFERING
PROCEEDS”) TO THE MLP IN EXCHANGE FOR 6,899,968 COMMON UNITS IN THE MLP.

 

WHEREAS, immediately following the closing of the Offering and concurrently with
the consummation of the transactions contemplated hereby, each of the following
shall occur:

 

1.                                       A.                                   GP
LLC WILL CONVEY THE USS CHARTERING INTEREST TO THE MLP.

 

B.                                     USSM WILL CONVEY ALL OF ITS REMAINING
INTEREST IN THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES TO THE MLP.

 

2.                                       THE MLP WILL CONVEY TO THE OLLC ITS
INTERESTS IN THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES AS A CAPITAL
CONTRIBUTION.

 

3.                                       THE MLP WILL USE THE OFFERING PROCEEDS
TO (I) PAY THE UNDERWRITING DISCOUNTS AND COMMISSIONS AND EXPENSES (INCLUDING
STRUCTURING FEES) INCURRED BY THE MLP IN CONNECTION WITH THE OFFERING, (II) MAKE
A CAPITAL CONTRIBUTION TO OLLC, AND (III) REDEEM THE 899,968 COMMON UNITS OWNED
BY USSM.

 

4.                                       OLLC WILL USE THE FUNDS CONTRIBUTED TO
IT BY THE MLP TO (I) CONTRIBUTE $98.3 MILLION TO THE USS SUBSIDIARIES AND THE
USCS SUBSIDIARIES, WHICH WILL USE SUCH FUNDS TO PAY $93.8 MILLION OF THEIR DEBT
OUTSTANDING UNDER THE EXISTING CREDIT FACILITY, (II) PROVIDE $26.1 MILLION OF
WORKING CAPITAL, (III) PAY $1.0 MILLION OF COSTS INCURRED IN AMENDING AND
RESTATING THE EXISTING CREDIT FACILITY.

 

5.                                       THE OLLC WILL CONVEY ITS INTEREST IN
CHEMICAL CHARTERING TO PIONEER LLC AS A CAPITAL CONTRIBUTION.

 

6.                                       THE OLLC WILL CONVEY ITS INTEREST IN
THE ITB SUBSIDIARIES TO USS CHARTERING AS A CAPITAL CONTRIBUTION.

 

7.                                       THE OLLC WILL CONVEY ITS INTEREST IN
CHARLESTON LLC TO USCS CHARTERING AS A CAPITAL CONTRIBUTION.

 

8.                                       PIONEER LLC WILL, PURSUANT TO SECTION
265 OF THE DELAWARE GENERAL CORPORATION LAW (THE “DGCL”), FILE A CERTIFICATE OF
CONVERSION AND CERTIFICATE OF INCORPORATION TO CONVERT ITSELF INTO USCS CHEMICAL
PIONEER INC., A DELAWARE CORPORATION (“CHEMICAL PIONEER INC.”).

 

9.                                       THE AGREEMENTS OF LIMITED PARTNERSHIP
AND THE LIMITED LIABILITY COMPANY AGREEMENTS OF THE AFOREMENTIONED ENTITIES WILL
BE AMENDED AND RESTATED TO THE

 

3

--------------------------------------------------------------------------------


 

EXTENT NECESSARY TO REFLECT THE APPLICABLE MATTERS SET FORTH ABOVE AND IN
ARTICLE III AND ARTICLE IV OF THIS AGREEMENT.

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 


ARTICLE I
DEFINITIONS; RECORDATION

 


1.1                                 DEFINITIONS.  THE FOLLOWING CAPITALIZED
TERMS HAVE THE MEANINGS GIVEN BELOW.


 

“Acts” shall mean collectively the Delaware Limited Partnership Act, the
Delaware LLC Act and the DGCL.

 

“Agreement” means this Contribution, Conveyance and Assumption Agreement.

 

“Assets” has the meaning assigned to such term in Section 6.1.

 

“Attorney-In-Fact” has the meaning assigned to such term in Section 7.2.

 

“Bank Credit Facility” has the meaning assigned to such term in Section 2.8.

 

“Beneficial Owner” has the meaning assigned to such term in Section 8.2.

 

“Charleston” means the parcel tanker owned by Charleston LLC.

 

“Charleston Interest” has the meaning assigned to such term in Section 3.8.

 

“Charleston LLC” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

“Chemical Chartering” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

“Chemical Chartering Interest” has the meaning assigned to such term in Section
3.6.

 

“Chemical Pioneer Inc.” has the meaning assigned to such term in Item 8 of the
fifth Recital of this Agreement.

 

“Chemical Transport” has the meaning assigned to such term in Item 6 of the
second Recital of this Agreement.

 

“Class A Subordinated Units” has the meaning assigned to such term in the
Partnership Agreement.

 

“Class B Subordinated Units” has the meaning assigned to such term in the
Partnership Agreement.

 

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Conveyed Assets” has the meaning assigned to such term in Section 7.2.

 

“Conveying Parties” has the meaning assigned to such term in Section 7.2.

 

“Debt” has the meaning assigned to such term in Item 2 of the fourth Recital of
this Agreement.

 

“Delaware LLC Act” has the meaning assigned to such term in Item 1 of the second
Recital of this Agreement.

 

“Delaware Limited Partnership Act” has the meaning assigned to such term in the
initial Recital to this Agreement.

 

“DGCL” has the meaning assigned to such term in Item 8 of the fifth Recital of
this Agreement.

 

“Effective Date” means November 3, 2004.

 

“Effective Time” means the time when the transactions contemplated by Article
III hereof have been consummated.

 

“Existing Credit Facility” means the Amended and Restated Credit Facility, dated
as of April 13, 2004, as amended, by and among USSM, USCS LLC, USS LLC, the USS
Subsidiaries, the USCS Subsidiaries (other than USCS ATB LLC), Vessel
Management, Transport and Chemical Transport, as the borrowers, the lenders
named therein, Canadian Imperial Bank of Commerce, as letter of credit issuer
and administrative agent, National City Bank, as the collateral agent, and CIBC
World Markets Corp., as sole lead arranger and sole book-runner.

 

“GP LLC” has the meaning assigned to such term in the first paragraph of this
Agreement.

 

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

 

“ITB Baltimore” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

“ITB Groton” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

“ITB Interests” has the meaning assigned to such term in Section 3.7.

 

“ITB Jacksonville” has the meaning assigned to such term in the first paragraph
of this Agreement.

 

“ITB Mobile” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

“ITB New York” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

“ITB Philadelphia” has the meaning assigned to such term in the first paragraph
of this Agreement.

 

“ITB Subsidiaries” means, collectively, ITB Baltimore, ITB Groton, ITB
Jacksonville, ITB Mobile, ITB New York and ITB Philadelphia.

 

“Laws” means any and all laws, statutes, ordinances, rules or regulations
promulgated by a governmental authority, orders of a governmental authority,
judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.

 

“MLP” has the meaning assigned to such term in the first paragraph of this
Agreement.

 

“MLP Aggregate Interests” has the meaning assigned to such term in Section 3.3.

 

“MLP Aggregate Liabilities” shall mean, collectively, the USSM Aggregate
Liabilities and the USS Chartering Liabilities.

 

“Offering” means the initial public offering and transfer of title of 6,899,968
Common Units by the MLP to the public.

 

“Offering Proceeds” has the meaning assigned to such term in Item 4 of the
fourth Recital of this Agreement.

 

“OLLC” has the meaning assigned to such term in the first paragraph of this
Agreement.

 

“Omnibus Agreement” means the Omnibus Agreement dated of even date herewith, by
and among USSM, GP LLC, the OLLC, and the MLP.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the MLP, as it may be amended and restated from time to time.

 

“Partnership Group” has the meaning assigned to such term in the Omnibus
Agreement.

 

“Party and Parties” have the meanings assigned to such terms in the first
paragraph of this Agreement.

 

“Pioneer LLC” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

“Registration Statement” means the registration statement on Form S-1 (File No.
333-118141) filed by the MLP relating to the Offering.

 

“Restriction” has the meaning assigned to such term in Section 8.2.

 

“Restriction Asset” has the meaning assigned to such term in Section 8.2.

 

6

--------------------------------------------------------------------------------


 

“Specific Conveyances” has the meaning assigned to such term in Section 3.10.

 

“Transport” has the meaning assigned to such term in Item 5 of the second
Recital of this Agreement.

 

“Underwriters” has the meaning assigned to such term in Item 4 of the fourth
Recital of this Agreement.

 

“USCS ATB LLC” means USCS ATB LLC, a Delaware limited liability company.

 

“USCS Chartering” has the meaning assigned to such term in Item 4 of the second
Recital of this Agreement.

 

“USCS LLC” has the meaning assigned to such term in the first paragraph of this
Agreement.

 

“USCS Subsidiaries” means, collectively, Chemical Chartering, Pioneer LLC,
Charleston LLC, USCS Chartering and USCS ATB LLC.

 

“USCS Working Capital Assets” has the meaning assigned to such term in Section
2.2.

 

“USS Chartering” has the meaning assigned to such term in the first paragraph of
this Agreement.

 

“USS Chartering Interest” has the meaning assigned to such term in Section 2.5.

 

“USS Chartering Liabilities” shall mean all of the liabilities and obligations
of USS Chartering relating to the USS Chartering Interest.

 

“USS LLC” has the meaning assigned to such term in the first paragraph of this
Agreement.

 

“USS Subsidiaries” means, collectively, ITB Baltimore, ITB Groton, ITB
Jacksonville, ITB Mobile, ITB New York, ITB Philadelphia and USS Chartering.

 

“USSM” has the meaning assigned to such term in the first paragraph of this
Agreement.

 

“USSM Aggregate Interests” has the meaning assigned to such term in Section 3.2.

 

“USSM Aggregate Liabilities” shall mean all liabilities and obligations of the
USS Subsidiaries and the USCS Subsidiaries.

 

“USS Working Capital Assets” has the meaning assigned to such term in Section
2.1.

 

“Vessel Management” has the meaning assigned to such term in Item 5 of the
second Recital of this Agreement.

 

“Working Capital Assets” has the meaning assigned to such term in Item 1 of the
third Recital to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Working Capital Liabilities” shall mean all of the obligations relating to the
Working Capital Assets.

 


1.2                                 RECORDATION OF EVIDENCE OF OWNERSHIP OF
ASSETS.  IN CONNECTION WITH THE CONVERSIONS AND DISSOLUTIONS UNDER THE
APPLICABLE ACTS THAT ARE REFERRED TO IN THE RECITALS TO THIS AGREEMENT, THE
PARTIES ACKNOWLEDGE THAT CERTAIN JURISDICTIONS IN WHICH THE ASSETS OF THE
APPLICABLE PARTIES TO SUCH CONVERSIONS AND DISSOLUTIONS ARE LOCATED MAY REQUIRE
THAT DOCUMENTS BE RECORDED BY THE ENTITIES RESULTING FROM SUCH CONVERSIONS AND
DISSOLUTIONS IN ORDER TO EVIDENCE TITLE TO ASSETS IN SUCH ENTITIES.  ALL SUCH
DOCUMENTS SHALL EVIDENCE SUCH NEW OWNERSHIP AND ARE NOT INTENDED TO MODIFY, AND
SHALL NOT MODIFY, ANY OF THE TERMS, COVENANTS AND CONDITIONS HEREIN SET FORTH.


 


ARTICLE II
THE OFFERING AND RELATED TRANSACTIONS


 

The Parties acknowledge that each of the following actions is occurring
immediately prior to the completion of the transactions contemplated in Article
III hereof.

 


2.1                                 DISTRIBUTION AND CONVEYANCE BY THE USS
SUBSIDIARIES TO USS LLC OF THE USS WORKING CAPITAL ASSETS.  EACH OF THE USS
SUBSIDIARIES HEREBY GRANTS, DISTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO USS
LLC, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO THE WORKING CAPITAL ASSETS (COLLECTIVELY,
THE “USS WORKING CAPITAL ASSETS”), AND USS LLC HEREBY ACCEPTS THE USS WORKING
CAPITAL ASSETS, SUBJECT TO ALL MATTERS TO BE CONTAINED IN THE INSTRUMENTS OF
CONVEYANCE COVERING THE USS WORKING CAPITAL ASSETS TO EVIDENCE SUCH DISTRIBUTION
AND CONVEYANCE, IF ANY.


 

TO HAVE AND TO HOLD the USS Working Capital Assets unto USS LLC, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, and in such instruments of conveyance forever.

 


2.2                                 DISTRIBUTION AND CONVEYANCE BY THE USCS
SUBSIDIARIES TO USCS LLC OF THE USCS WORKING CAPITAL ASSETS.  EACH OF THE USCS
SUBSIDIARIES (OTHER THAN USCS ATB LLC AND USCS CHARTERING) HEREBY GRANTS,
DISTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO USCS LLC, ITS SUCCESSORS AND
ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND INTEREST
IN AND TO THE WORKING CAPITAL ASSETS (COLLECTIVELY, THE “USCS WORKING CAPITAL
ASSETS”), AND USCS LLC HEREBY ACCEPTS THE USCS WORKING CAPITAL ASSETS, SUBJECT
TO ALL MATTERS TO BE CONTAINED IN THE INSTRUMENTS OF CONVEYANCE COVERING THE
USCS WORKING CAPITAL ASSETS TO EVIDENCE SUCH DISTRIBUTION AND CONVEYANCE, IF
ANY.


 

TO HAVE AND TO HOLD the USCS Working Capital Assets unto USCS LLC, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, and in such instruments of conveyance
forever.

 


2.3                                 DISTRIBUTION AND CONVEYANCE BY USS LLC TO
USSM OF THE USS WORKING CAPITAL ASSETS.  USS LLC HEREBY GRANTS, DISTRIBUTES,
TRANSFERS, ASSIGNS AND CONVEYS TO USSM, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND
THEIR OWN USE FOREVER, ALL RIGHT, TITLE AND INTEREST OF USS LLC

 

8

--------------------------------------------------------------------------------


 


IN AND TO THE USS WORKING CAPITAL ASSETS, AND USSM HEREBY ACCEPTS THE USS
WORKING CAPITAL ASSETS, SUBJECT TO ALL MATTERS TO BE CONTAINED IN THE
INSTRUMENTS OF CONVEYANCE COVERING THE USS WORKING CAPITAL ASSETS TO EVIDENCE
SUCH DISTRIBUTION AND CONVEYANCE, IF ANY.


 

TO HAVE AND TO HOLD the USS Working Capital Assets unto USSM, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, and in such instruments of conveyance forever.

 


2.4                                 DISTRIBUTION AND CONVEYANCE BY USCS LLC TO
USSM OF THE USCS WORKING CAPITAL ASSETS.  USCS LLC HEREBY GRANTS, DISTRIBUTES,
TRANSFERS, ASSIGNS AND CONVEYS TO USSM, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND
THEIR OWN USE FOREVER, ALL RIGHT, TITLE AND INTEREST OF USCS LLC IN AND TO THE
USCS WORKING CAPITAL ASSETS, AND USSM HEREBY ACCEPTS THE USCS WORKING CAPITAL
ASSETS, SUBJECT TO ALL MATTERS TO BE CONTAINED IN THE INSTRUMENTS OF CONVEYANCE
COVERING THE USCS WORKING CAPITAL ASSETS TO EVIDENCE SUCH DISTRIBUTION AND
CONVEYANCE, IF ANY.


 

TO HAVE AND TO HOLD the USCS Working Capital Assets unto USSM, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, and in such instruments of conveyance forever.

 


2.5                                 CONTRIBUTION BY USSM TO GP LLC OF AN
INTEREST IN USS CHARTERING.  USSM HEREBY GRANTS, CONTRIBUTES, TRANSFERS, ASSIGNS
AND CONVEYS TO GP LLC, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE
FOREVER, ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO A PORTION OF ITS
MEMBERSHIP INTEREST IN USS CHARTERING EQUAL TO A 2% EQUITY VALUE OF THE MLP (THE
“USS CHARTERING INTEREST”), AND GP LLC HEREBY ACCEPTS THE USS CHARTERING
INTEREST.


 

TO HAVE AND TO HOLD the USS Chartering Interest unto GP LLC, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 


2.6                                 USSM AGREEMENT TO CONTRIBUTE.  THE PARTIES
ACKNOWLEDGE USSM’S AGREEMENT TO CONTRIBUTE THE USSM AGGREGATE INTERESTS TO THE
MLP IMMEDIATELY FOLLOWING THE OFFERING, AND USSM ACKNOWLEDGES RECEIPT OF THE
FOLLOWING IN EXCHANGE FOR ITS AGREEMENT TO CONTRIBUTE THE USSM AGGREGATE
INTERESTS TO THE MLP: (A) 899,968 COMMON UNITS IN THE MLP, (B) 5,272,341 CLASS A
SUBORDINATED UNITS IN THE MLP, (C) 1,627,627 CLASS B SUBORDINATED UNITS IN THE
MLP AND (D) THE ASSUMPTION BY THE MLP OF APPROXIMATELY $193.8 MILLION OF
OUTSTANDING DEBT OF USSM AND ITS SUBSIDIARIES (BEFORE GIVING EFFECT TO THE USE
OF $93.8 MILLION OF PROCEEDS FROM THE OFFERING TO PAY A PORTION OF THE DEBT).


 


2.7                                 GP LLC AGREEMENT TO CONTRIBUTE.  THE PARTIES
ACKNOWLEDGE GP LLC’S AGREEMENT TO CONTRIBUTE THE USS CHARTERING INTEREST TO THE
MLP IMMEDIATELY FOLLOWING THE OFFERING, AND GP LLC ACKNOWLEDGES RECEIPT OF THE
FOLLOWING IN EXCHANGE FOR ITS AGREEMENT TO CONTRIBUTE THE USS CHARTERING
INTEREST TO THE MLP AS AN ADDITIONAL CONTRIBUTION TO THE CAPITAL OF THE MLP: (A)
A CONTINUATION OF GP LLC’S 2% GENERAL PARTNER INTEREST IN THE MLP AND (B) THE
INCENTIVE DISTRIBUTION RIGHTS IN THE MLP.

 

9

--------------------------------------------------------------------------------


 


2.8                                 AMENDMENT AND RESTATEMENT OF EXISTING CREDIT
FACILITY.  THE MLP, THE OLLC AND THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES
HAVE AMENDED AND RESTATED THE EXISTING CREDIT FACILITY, PURSUANT TO WHICH THE
MLP, THE OLLC AND THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES ARE REFINANCING
THE DEBT (SUCH AMENDED AND RESTATED CREDIT FACILITY, AND ANY EXTENSION, RENEWAL
OR REFINANCING THEREOF, THE “BANK CREDIT FACILITY”) PROVIDED THAT PIONEER LLC IS
LIABLE ON ONLY $2.5 MILLION OF THE BORROWINGS OUTSTANDING UNDER THE BANK CREDIT
FACILITY ON THE DATE HEREOF.


 


2.9                                 PUBLIC CASH CONTRIBUTION.  THE PARTIES
ACKNOWLEDGE THE CASH CONTRIBUTION OF THE OFFERING PROCEEDS FROM THE PUBLIC
THROUGH THE UNDERWRITERS, TO THE MLP IN CONNECTION WITH THE OFFERING IN EXCHANGE
FOR 6,899,968 COMMON UNITS.


 


ARTICLE III
CONCURRENT TRANSACTIONS


 

The Parties acknowledge that each of the following actions is occurring
immediately following the closing of the Offering and the completion of the
actions set forth in Article II above.

 


3.1                                 CONTRIBUTION BY GP LLC TO THE MLP OF THE USS
CHARTERING INTEREST.  GP LLC HEREBY GRANTS, CONTRIBUTES, TRANSFERS, ASSIGNS AND
CONVEYS TO THE MLP, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE
FOREVER, ALL OF THE USS CHARTERING INTEREST, AND THE MLP HEREBY ACCEPTS THE USS
CHARTERING INTEREST AS AN ADDITIONAL CAPITAL CONTRIBUTION.


 

TO HAVE AND TO HOLD the USS Chartering Interest unto the MLP, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 


3.2                                 CONTRIBUTION BY USSM TO THE MLP OF ITS
REMAINING INTEREST IN THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES.  USSM
HEREBY GRANTS, CONTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO THE MLP, ITS
SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS REMAINING
MEMBERSHIP INTERESTS IN THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES
(COLLECTIVELY, THE “USSM AGGREGATE INTERESTS”), AND THE MLP HEREBY ACCEPTS THE
USSM AGGREGATE INTERESTS AS AN ADDITIONAL CONTRIBUTION TO THE CAPITAL OF THE
MLP.


 

TO HAVE AND TO HOLD the USSM Aggregate Interests unto the MLP, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 


3.3                                 CONTRIBUTION BY THE MLP TO THE OLLC OF ALL
OF ITS INTERESTS IN THE USS SUBSIDIARIES AND THE USCS SUBSIDIARIES.  THE MLP
HEREBY GRANTS, CONTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO THE OLLC, ITS
SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT,
TITLE AND INTEREST IN AND TO ITS 100% MEMBERSHIP INTEREST IN EACH OF THE USS
SUBSIDIARIES AND THE USCS SUBSIDIARIES (COLLECTIVELY, THE “MLP AGGREGATE
INTERESTS”), AND THE OLLC HEREBY ACCEPTS THE MLP AGGREGATE INTERESTS AS A
CONTRIBUTION TO THE CAPITAL OF THE OLLC.

 

10

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the MLP Aggregate Interests unto the OLLC, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 


3.4                                 MLP RECEIPT OF CASH CONTRIBUTION.  THE MLP
ACKNOWLEDGES RECEIPT OF THE OFFERING PROCEEDS IN CASH AS A CAPITAL CONTRIBUTION
TO THE MLP, AND THE PARTIES ACKNOWLEDGE THAT THE MLP HAS USED ALL OF SUCH
CAPITAL CONTRIBUTION TO (A) PAY THE UNDERWRITERS’ DISCOUNTS AND COMMISSIONS AND
STRUCTURING FEES (WHICH MAY BE WITHHELD BY THE UNDERWRITERS FROM THE OFFERING
PROCEEDS AS PAYMENT THEREOF), (B) PAY THE APPROXIMATELY $3.1 MILLION OF OFFERING
EXPENSES INCURRED BY THE MLP, (C) REDEEM THE 899,968 COMMON UNITS HELD BY USSM
AND (D) MAKE A CAPITAL CONTRIBUTION TO THE OLLC OF THE REMAINING OFFERING
PROCEEDS AS DESCRIBED IN SECTION 3.5 BELOW.


 


3.5                                 OLLC RECEIPT OF CASH CONTRIBUTION.  OLLC
ACKNOWLEDGES RECEIPT OF $120.9 MILLION IN CASH AS A CAPITAL CONTRIBUTION FROM
THE MLP, AND THE PARTIES ACKNOWLEDGE THAT THE OLLC HAS USED, OR WILL USE, ALL OF
SUCH CAPITAL CONTRIBUTION TO (A) CONTRIBUTE $93.8 MILLION TO THE USS
SUBSIDIARIES AND THE USCS SUBSIDIARIES, WHICH WILL USE SUCH FUNDS TO REPAY $93.8
MILLION OF THE DEBT, (B) PROVIDE $26.1 MILLION OF WORKING CAPITAL AND (C) PAY
$1.0 MILLION INCURRED IN CONNECTION WITH AMENDING AND RESTATING THE EXISTING
CREDIT FACILITY.


 


3.6                                 CONVEYANCE AND CONTRIBUTION BY OLLC TO
PIONEER LLC OF ITS INTEREST IN CHEMICAL CHARTERING.  THE OLLC HEREBY GRANTS,
CONTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO PIONEER LLC, ITS SUCCESSORS AND
ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND INTEREST
IN AND TO ITS 100% MEMBERSHIP INTEREST IN CHEMICAL CHARTERING (THE “CHEMICAL
CHARTERING INTEREST”), AND PIONEER LLC HEREBY ACCEPTS THE CHEMICAL CHARTERING
INTEREST.


 

TO HAVE AND TO HOLD the Chemical Chartering Interest unto Pioneer LLC, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.

 


3.7                                 CONVEYANCE AND CONTRIBUTION BY OLLC TO USS
CHARTERING OF ITS INTERESTS IN ITB SUBSIDIARIES.  THE OLLC HEREBY GRANTS,
CONTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO USS CHARTERING, ITS SUCCESSORS
AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO ITS 100% MEMBERSHIP INTEREST IN EACH OF THE ITB SUBSIDIARIES
(THE “ITB INTERESTS”), AND USS CHARTERING HEREBY ACCEPTS THE ITB INTERESTS.


 

TO HAVE AND TO HOLD the ITB Interests unto USS Chartering, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 


3.8                                 CONVEYANCE AND CONTRIBUTION BY OLLC TO USCS
CHARTERING OF ITS INTEREST IN CHARLESTON LLC.  THE OLLC HEREBY GRANTS,
CONTRIBUTES, TRANSFERS, ASSIGNS AND CONVEYS TO USCS CHARTERING, ITS SUCCESSORS
AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO ITS 100% MEMBERSHIP INTEREST IN CHARLESTON LLC (THE
“CHARLESTON INTEREST”), AND USCS CHARTERING HEREBY ACCEPTS THE CHARLESTON
INTEREST.

 

11

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Charleston Interest unto USCS Chartering, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 


3.9                                 CONVERSION OF PIONEER LLC TO USCS CHEMICAL
PIONEER INC.  PIONEER LLC HAS ADOPTED A CERTIFICATE OF CONVERSION PURSUANT TO
SECTION 265 OF THE DGCL, AND HAS FILED A CERTIFICATE OF CONVERSION AND
CERTIFICATE OF INCORPORATION WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE WHICH FILINGS SHALL CONVERT (UPON SUCH FILING OR THE EFFECTIVE TIME
STATED THEREIN) PIONEER LLC INTO CHEMICAL PIONEER INC., HAVING THE OLLC AS ITS
SOLE STOCKHOLDER.


 


3.10                           SPECIFIC CONVEYANCES.  TO FURTHER EVIDENCE THE
CONTRIBUTIONS OF THE ASSETS REFLECTED IN THIS AGREEMENT, EACH PARTY MAKING SUCH
CONTRIBUTION MAY HAVE EXECUTED AND DELIVERED TO THE PARTY RECEIVING SUCH
CONTRIBUTION CERTAIN CONVEYANCE, ASSIGNMENT AND BILL OF SALE INSTRUMENTS (THE
“SPECIFIC CONVEYANCES”).  THE SPECIFIC CONVEYANCES SHALL EVIDENCE AND PERFECT
SUCH SALE AND CONTRIBUTION MADE BY THIS AGREEMENT AND SHALL NOT CONSTITUTE A
SECOND CONVEYANCE OF ANY ASSETS OR INTERESTS THEREIN AND SHALL BE SUBJECT TO THE
TERMS OF THIS AGREEMENT.


 


ARTICLE IV
ASSUMPTION OF CERTAIN LIABILITIES


 


4.1                                 ASSUMPTION OF USS CHARTERING LIABILITIES BY
GP LLC.  IN CONNECTION WITH THE CONTRIBUTIONS BY USSM OF THE USS CHARTERING
INTEREST TO GP LLC, AS SET FORTH IN SECTION 2.5 ABOVE, GP LLC HEREBY ASSUMES AND
AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE ALL OF THE USS CHARTERING
LIABILITIES, TO THE FULL EXTENT THAT USSM HAS BEEN HERETOFORE OR WOULD HAVE BEEN
IN THE FUTURE OBLIGATED TO PAY, PERFORM AND DISCHARGE THE USS CHARTERING
LIABILITIES WERE IT NOT FOR THE EXECUTION AND DELIVERY OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND AGREEMENT TO DULY AND TIMELY PAY,
PERFORM AND DISCHARGE THE USS CHARTERING LIABILITIES SHALL NOT (A) INCREASE THE
OBLIGATION OF GP LLC WITH RESPECT TO THE USS CHARTERING LIABILITIES BEYOND THAT
OF USSM, (B) WAIVE ANY VALID DEFENSE THAT WAS AVAILABLE TO USSM WITH RESPECT TO
THE USS CHARTERING LIABILITIES OR (C) ENLARGE ANY RIGHTS OR REMEDIES OF ANY
THIRD PARTY UNDER ANY OF THE USS CHARTERING LIABILITIES.


 


4.2                                 ASSUMPTION OF USS CHARTERING LIABILITIES BY
THE MLP.  IN CONNECTION WITH THE CONTRIBUTIONS BY GP LLC TO THE MLP OF THE USS
CHARTERING INTEREST AS SET FORTH IN SECTION 3.1 ABOVE, THE MLP HEREBY ASSUMES
AND AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE ALL OF THE USS
CHARTERING LIABILITIES, TO THE FULL EXTENT THAT GP LLC HAS BEEN HERETOFORE OR
WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM AND DISCHARGE SUCH
OBLIGATIONS AND LIABILITIES WERE IT NOT FOR THE EXECUTION AND DELIVERY OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND AGREEMENT TO DULY AND
TIMELY PAY, PERFORM AND DISCHARGE THE USS CHARTERING LIABILITIES SHALL NOT (A)
INCREASE THE OBLIGATION OF THE MLP WITH RESPECT TO THE USS CHARTERING
LIABILITIES BEYOND THAT OF GP LLC, (B) WAIVE ANY VALID DEFENSE THAT WAS
AVAILABLE TO GP LLC WITH RESPECT TO THE USS CHARTERING LIABILITIES OR (C)
ENLARGE ANY RIGHTS OR REMEDIES OF ANY THIRD PARTY UNDER ANY OF THE USS
CHARTERING LIABILITIES.


 


4.3                                 ASSUMPTION OF USSM AGGREGATE LIABILITIES BY
THE MLP.  IN CONNECTION WITH THE CONTRIBUTIONS BY USSM TO THE MLP OF THE USSM
AGGREGATE INTERESTS AS SET FORTH IN SECTION 3.2 ABOVE, THE MLP HEREBY ASSUMES
AND AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE ALL OF

 

12

--------------------------------------------------------------------------------


 


THE USSM AGGREGATE LIABILITIES, TO THE FULL EXTENT THAT USSM HAS BEEN HERETOFORE
OR WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM AND DISCHARGE SUCH
OBLIGATIONS AND LIABILITIES WERE IT NOT FOR THE EXECUTION AND DELIVERY OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND AGREEMENT TO DULY AND
TIMELY PAY, PERFORM AND DISCHARGE THE USSM AGGREGATE LIABILITIES SHALL NOT (A)
INCREASE THE OBLIGATION OF THE MLP WITH RESPECT TO THE USSM AGGREGATE
LIABILITIES BEYOND THAT OF USSM, (B) WAIVE ANY VALID DEFENSE THAT WAS AVAILABLE
TO USSM WITH RESPECT TO THE USSM AGGREGATE LIABILITIES OR (C) ENLARGE ANY RIGHTS
OR REMEDIES OF ANY THIRD PARTY UNDER ANY OF THE USSM AGGREGATE LIABILITIES.


 


4.4                                 ASSUMPTION OF MLP AGGREGATE LIABILITIES BY
THE OLLC.  IN CONNECTION WITH THE CONTRIBUTION BY THE MLP TO THE OLLC OF THE MLP
AGGREGATE INTERESTS AS SET FORTH IN SECTION 3.3 ABOVE, THE OLLC HEREBY ASSUMES
AND AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE ALL OF THE MLP
AGGREGATE LIABILITIES, TO THE FULL EXTENT THAT THE MLP HAS BEEN HERETOFORE OR
WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM AND DISCHARGE SUCH
OBLIGATIONS AND LIABILITIES WERE IT NOT FOR THE EXECUTION AND DELIVERY OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND AGREEMENT TO DULY AND
TIMELY PAY, PERFORM AND DISCHARGE THE MLP AGGREGATE LIABILITIES SHALL NOT (A)
INCREASE THE OBLIGATION OF THE OLLC WITH RESPECT TO THE MLP AGGREGATE
LIABILITIES BEYOND THAT OF THE MLP, (B) WAIVE ANY VALID DEFENSE THAT WAS
AVAILABLE TO THE MLP WITH RESPECT TO THE MLP AGGREGATE LIABILITIES OR (C)
ENLARGE ANY RIGHTS OR REMEDIES OF ANY THIRD PARTY UNDER ANY OF THE MLP AGGREGATE
LIABILITIES.


 


4.5                                 GENERAL PROVISIONS RELATING TO ASSUMPTION OF
LIABILITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, THE TERMS AND PROVISIONS OF THIS
ARTICLE IV, NONE OF THE PARTIES SHALL BE DEEMED TO HAVE ASSUMED, AND NONE OF THE
ASSETS HAVE BEEN OR ARE BEING CONTRIBUTED SUBJECT TO, (A) ANY LIENS OR SECURITY
INTERESTS SECURING CONSENSUAL INDEBTEDNESS COVERING ANY OF THE ASSETS, EXCEPT
FOR LIENS AND SECURITY INTERESTS SECURING BORROWINGS UNDER THE EXISTING CREDIT
FACILITY AND THE BANK CREDIT FACILITY, AND ALL SUCH LIENS AND SECURITY INTERESTS
(EXCEPT SUCH LIENS SECURING BORROWING UNDER THE BANK CREDIT FACILITY) SHALL BE
DEEMED TO BE EXCLUDED FROM THE ASSUMPTIONS OF LIABILITIES MADE UNDER THIS
ARTICLE IV OR (B) ANY OF THE LIABILITIES COVERED BY THE INDEMNITIES SET FORTH IN
THE OMNIBUS AGREEMENT TO THE EXTENT SUCH LIABILITIES ARE COVERED BY SUCH
INDEMNITIES, AND ALL SUCH LIABILITIES SHALL BE DEEMED TO BE EXCLUDED FROM THE
ASSUMPTIONS OF LIABILITIES MADE UNDER THIS ARTICLE IV TO THE EXTENT THAT SUCH
LIABILITIES ARE COVERED BY SUCH INDEMNITIES.


 


ARTICLE V
ADDITIONAL TRANSACTION


 


5.1                                 EXERCISE OF THE OVER-ALLOTMENT OPTION.  THE
PARTIES ACKNOWLEDGE THAT IN THE EVENT THE UNDERWRITERS EXERCISE THEIR
OVER-ALLOTMENT OPTION, THE MLP SHALL USE ANY NET PROCEEDS THEREFROM TO REDEEM
FROM USSM A NUMBER OF COMMON UNITS HELD BY USSM EQUAL TO THE NUMBER OF COMMON
UNITS ISSUED UPON EXERCISE OF THE OVER-ALLOTMENT OPTION, AT A PRICE PER COMMON
UNIT EQUAL TO THE NET PROCEEDS PER COMMON UNIT RECEIVED BY THE MLP AFTER
UNDERWRITING DISCOUNTS AND COMMISSIONS BUT BEFORE OTHER EXPENSES.

 

13

--------------------------------------------------------------------------------


 


ARTICLE VI
TITLE MATTERS


 


6.1                                 ENCUMBRANCES.


 


(A)                                  EXCEPT TO THE EXTENT PROVIDED IN ARTICLE IV
OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING
INCLUDING, WITHOUT LIMITATION, THE OMNIBUS AGREEMENT, THE CONTRIBUTION AND
CONVEYANCE (BY OPERATION OF LAW OR OTHERWISE) OF THE VARIOUS PHYSICAL ASSETS AS
REFLECTED IN THIS AGREEMENT (COLLECTIVELY, THE “ASSETS”) ARE MADE EXPRESSLY
SUBJECT TO ALL RECORDED ENCUMBRANCES, AGREEMENTS, DEFECTS, RESTRICTIONS, AND
ADVERSE CLAIMS COVERING THE RESPECTIVE ASSETS AND ALL LAWS, RULES, REGULATIONS,
ORDINANCES, JUDGMENTS AND ORDERS OF GOVERNMENTAL AUTHORITIES OR TRIBUNALS HAVING
OR ASSERTING JURISDICTION OVER THE ASSETS AND OPERATIONS CONDUCTED THEREON OR
THEREWITH, IN EACH CASE TO THE EXTENT THE SAME ARE VALID AND ENFORCEABLE AND
AFFECT THE ASSETS, INCLUDING, WITHOUT LIMITATION, (I) ALL MATTERS THAT A VISUAL
INSPECTION OF THE ASSETS WOULD REFLECT, (II) THE APPLICABLE LIABILITIES ASSUMED
IN ARTICLE IV, AND (III) ALL MATTERS CONTAINED IN THE SPECIFIC CONVEYANCES.


 


(B)                                 TO THE EXTENT THAT CERTAIN JURISDICTIONS IN
WHICH THE ASSETS ARE LOCATED MAY REQUIRE THAT DOCUMENTS BE RECORDED IN ORDER TO
EVIDENCE THE TRANSFERS OF TITLE REFLECTED IN THIS AGREEMENT, THEN THE PROVISIONS
SET FORTH IN SECTION 6.1(A) IMMEDIATELY ABOVE SHALL ALSO BE APPLICABLE TO THE
CONVEYANCES UNDER SUCH DOCUMENTS.


 


6.2                                 DISCLAIMER OF WARRANTIES; SUBROGATION;
WAIVER OF BULK SALES LAWS.


 


(A)                                  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING
INCLUDING, WITHOUT LIMITATION THE OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND
AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY
SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A)
THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS INCLUDING, WITHOUT
LIMITATION, THE ENVIRONMENTAL CONDITION OF THE ASSETS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS, (B) THE
INCOME TO BE DERIVED FROM THE ASSETS, (C) THE SUITABILITY OF THE ASSETS FOR ANY
AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF
OR BY THE ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING WITHOUT LIMITATION
ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS.
 EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING INCLUDING, WITHOUT LIMITATION,
THE OMNIBUS AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH

 

14

--------------------------------------------------------------------------------


 


HAS HAD THE OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES.  EXCEPT TO THE
EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE OFFERING INCLUDING, WITHOUT LIMITATION, THE OMNIBUS
AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY.  EXCEPT TO THE EXTENT
PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE OFFERING INCLUDING, WITHOUT LIMITATION, THE OMNIBUS AGREEMENT,
EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW,
THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS”,
“WHERE IS” CONDITION WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND
CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION.  THIS SECTION
SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF THIS
AGREEMENT.  THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES
AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION
OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THE ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER
IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING, INCLUDING, WITHOUT LIMITATION, THE OMNIBUS AGREEMENT.


 


(B)                                 TO THE EXTENT THAT CERTAIN JURISDICTIONS IN
WHICH THE ASSETS ARE LOCATED MAY REQUIRE THAT DOCUMENTS BE RECORDED IN ORDER TO
EVIDENCE THE TRANSFERS OF TITLE REFLECTED IN THIS AGREEMENT, THEN THE
DISCLAIMERS SET FORTH IN SECTION 6.2(A) IMMEDIATELY ABOVE SHALL ALSO BE
APPLICABLE TO THE CONVEYANCES UNDER SUCH DOCUMENTS.


 


(C)                                  THE CONTRIBUTIONS OF THE ASSETS MADE UNDER
THIS AGREEMENT ARE MADE WITH FULL RIGHTS OF SUBSTITUTION AND SUBROGATION OF THE
RESPECTIVE PARTIES RECEIVING SUCH CONTRIBUTIONS, AND ALL PERSONS CLAIMING BY,
THROUGH AND UNDER SUCH PARTIES, TO THE EXTENT ASSIGNABLE, IN AND TO ALL
COVENANTS AND WARRANTIES BY THE PREDECESSORS-IN-TITLE OF THE PARTIES
CONTRIBUTING THE ASSETS, AND WITH FULL SUBROGATION OF ALL RIGHTS ACCRUING UNDER
APPLICABLE STATUTES OF LIMITATION AND ALL RIGHTS OF ACTION OF WARRANTY AGAINST
ALL FORMER OWNERS OF THE ASSETS.


 


(D)                                 EACH OF THE PARTIES AGREES THAT THE
DISCLAIMERS CONTAINED IN THIS SECTION 6.2 ARE “CONSPICUOUS” DISCLAIMERS.  ANY
COVENANTS IMPLIED BY STATUTE OR LAW BY THE USE OF THE WORDS “GRANT,” “CONVEY,”
“BARGAIN,” “SELL,” “ASSIGN,” “TRANSFER,” “DELIVER,” OR “SET OVER” OR ANY OF THEM
OR ANY OTHER WORDS USED IN THIS AGREEMENT OR ANY EXHIBITS HERETO ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED OR NEGATED.

 

15

--------------------------------------------------------------------------------


 


(E)                                  EACH OF THE PARTIES HEREBY WAIVES
COMPLIANCE WITH ANY APPLICABLE BULK SALES LAW OR ANY SIMILAR LAW IN ANY
APPLICABLE JURISDICTION IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


ARTICLE VII
FURTHER ASSURANCES


 


7.1                                 FURTHER ASSURANCES.  FROM TIME TO TIME AFTER
THE DATE HEREOF, AND WITHOUT ANY FURTHER CONSIDERATION, THE PARTIES AGREE TO
EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH ADDITIONAL DEEDS, ASSIGNMENTS, BILLS
OF SALE, CONVEYANCES, INSTRUMENTS, NOTICES, RELEASES, ACQUITTANCES AND OTHER
DOCUMENTS, AND WILL DO ALL SUCH OTHER ACTS AND THINGS, ALL IN ACCORDANCE WITH
APPLICABLE LAW, AS MAY BE NECESSARY OR APPROPRIATE (A) MORE FULLY TO ASSURE THAT
THE APPLICABLE PARTIES OWN ALL OF THE PROPERTIES, RIGHTS, TITLES, INTERESTS,
ESTATES, REMEDIES, POWERS AND PRIVILEGES GRANTED BY THIS AGREEMENT, OR WHICH ARE
INTENDED TO BE SO GRANTED, (B) MORE FULLY AND EFFECTIVELY TO VEST IN THE
APPLICABLE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS BENEFICIAL AND
RECORD TITLE TO THE INTERESTS CONTRIBUTED AND ASSIGNED BY THIS AGREEMENT OR
INTENDED SO TO BE AND (C) TO MORE FULLY AND EFFECTIVELY CARRY OUT THE PURPOSES
AND INTENT OF THIS AGREEMENT.


 


7.2                                 POWER OF ATTORNEY.  EACH PARTY THAT HAS
CONVEYED ANY ASSETS (THE “CONVEYED ASSETS”) AS REFLECTED BY THIS AGREEMENT
(COLLECTIVELY, THE “CONVEYING PARTIES”) HEREBY CONSTITUTES AND APPOINTS GP LLC
(THE “ATTORNEY-IN-FACT”) ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF
SUBSTITUTION FOR IT AND IN ITS NAME, PLACE AND STEAD OR OTHERWISE ON BEHALF OF
THE APPLICABLE CONVEYING PARTY AND ITS SUCCESSORS AND ASSIGNS, AND FOR THE
BENEFIT OF THE ATTORNEY-IN-FACT TO DEMAND AND RECEIVE FROM TIME TO TIME THE
CONVEYED ASSETS CONTRIBUTED AND TO EXECUTE IN THE NAME OF THE APPLICABLE
CONVEYING PARTY AND ITS SUCCESSORS AND ASSIGNS INSTRUMENTS OF CONVEYANCE,
INSTRUMENTS OF FURTHER ASSURANCE AND TO GIVE RECEIPTS AND RELEASES IN RESPECT OF
THE SAME, AND FROM TIME TO TIME TO INSTITUTE AND PROSECUTE IN THE NAME OF THE
APPLICABLE CONVEYING PARTY FOR THE BENEFIT OF THE ATTORNEY-IN-FACT, ANY AND ALL
PROCEEDINGS AT LAW, IN EQUITY OR OTHERWISE WHICH THE ATTORNEY-IN-FACT MAY DEEM
PROPER IN ORDER TO (I) COLLECT, ASSERT OR ENFORCE ANY CLAIMS, RIGHTS OR TITLES
OF ANY KIND IN AND TO THE CONVEYED ASSETS, (II) DEFEND AND COMPROMISE ANY AND
ALL ACTIONS, SUITS OR PROCEEDINGS IN RESPECT OF ANY OF THE CONVEYED ASSETS, AND
(III) DO ANY AND ALL SUCH ACTS AND THINGS IN FURTHERANCE OF THIS AGREEMENT AS
THE ATTORNEY-IN-FACT SHALL DEEM ADVISABLE.  EACH CONVEYING PARTY HEREBY DECLARES
THAT THE APPOINTMENT HEREBY MADE AND THE POWERS HEREBY GRANTED ARE COUPLED WITH
AN INTEREST AND ARE AND SHALL BE IRREVOCABLE AND PERPETUAL AND SHALL NOT BE
TERMINATED BY ANY ACT OF ANY CONVEYING PARTY OR ITS SUCCESSORS OR ASSIGNS OR BY
OPERATION OF LAW.


 


7.3                                 OTHER ASSURANCES.  FROM TIME TO TIME AFTER
THE DATE HEREOF, AND WITHOUT ANY FURTHER CONSIDERATION, EACH OF THE PARTIES
SHALL EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH ADDITIONAL INSTRUMENTS, NOTICES
AND OTHER DOCUMENTS, AND WILL DO ALL SUCH OTHER ACTS AND THINGS, ALL IN
ACCORDANCE WITH APPLICABLE LAW, AS MAY BE NECESSARY OR APPROPRIATE TO MORE FULLY
AND EFFECTIVELY CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.  IT IS THE
EXPRESS INTENT OF THE PARTIES THAT THE MLP OR ITS SUBSIDIARIES OWN ALL ASSETS
NECESSARY TO OPERATE THE ASSETS THAT ARE IDENTIFIED IN THIS AGREEMENT AND IN THE
REGISTRATION STATEMENT.  TO THE EXTENT ANY ASSETS WERE NOT IDENTIFIED BUT ARE
NECESSARY TO THE OPERATION OF ASSETS THAT WERE IDENTIFIED, THEN THE INTENT OF
THE PARTIES IS THAT ALL SUCH UNIDENTIFIED ASSETS ARE INTENDED TO BE CONVEYED TO
THE APPROPRIATE MEMBERS OF THE PARTNERSHIP GROUP.  TO THE EXTENT SUCH ASSETS ARE
IDENTIFIED AT A LATER DATE, THE

 

16

--------------------------------------------------------------------------------


 


PARTIES SHALL TAKE THE APPROPRIATE ACTIONS REQUIRED IN ORDER TO CONVEY ALL SUCH
ASSETS TO THE APPROPRIATE MEMBERS OF THE PARTNERSHIP GROUP.  LIKEWISE, TO THE
EXTENT THAT ASSETS ARE IDENTIFIED AT A LATER DATE THAT WERE NOT INTENDED BY THE
PARTIES TO BE CONVEYED AS REFLECTED IN THE REGISTRATION STATEMENT, THE PARTIES
TAKE THE APPROPRIATE ACTIONS REQUIRED IN ORDER TO CONVEY ALL SUCH ASSETS TO THE
APPROPRIATE PARTY.


 


ARTICLE VIII
MISCELLANEOUS


 


8.1                                 ORDER OF COMPLETION OF TRANSACTIONS.  THE
TRANSACTIONS PROVIDED FOR IN ARTICLES II, III, IV AND V OF THIS AGREEMENT SHALL
BE COMPLETED ON THE EFFECTIVE DATE IN THE FOLLOWING ORDER:


 

First, the transactions provided for in Article II shall be completed in the
order set forth therein;

 

Second, the transactions provided for in Articles III and IV shall be completed
in the order set forth therein; and

 

Third, the transactions provided for in Article V shall be completed in the
order set forth therein.

 


8.2                                 CONSENTS; RESTRICTION ON ASSIGNMENT.  IF
THERE ARE PROHIBITIONS AGAINST OR CONDITIONS TO THE CONTRIBUTION AND CONVEYANCE
OF ONE OR MORE OF THE ASSETS WITHOUT THE PRIOR WRITTEN CONSENT OF THIRD PARTIES,
INCLUDING, WITHOUT LIMITATION, GOVERNMENTAL AGENCIES (OTHER THAN CONSENTS OF A
MINISTERIAL NATURE WHICH ARE NORMALLY GRANTED IN THE ORDINARY COURSE OF
BUSINESS), WHICH IF NOT SATISFIED WOULD RESULT IN A BREACH OF SUCH PROHIBITIONS
OR CONDITIONS OR WOULD GIVE AN OUTSIDE PARTY THE RIGHT TO TERMINATE RIGHTS OF
THE PARTY TO WHOM THE APPLICABLE ASSETS WERE INTENDED TO BE CONVEYED (THE
“BENEFICIAL OWNER”) WITH RESPECT TO SUCH PORTION OF THE ASSETS (HEREIN CALLED A
“RESTRICTION”), THEN ANY PROVISION CONTAINED IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, THE TRANSFER OF TITLE TO OR INTEREST IN EACH SUCH PORTION OF
THE ASSETS (HEREIN CALLED THE “RESTRICTION ASSET”) PURSUANT TO THIS AGREEMENT
SHALL NOT BECOME EFFECTIVE UNLESS AND UNTIL SUCH RESTRICTION IS SATISFIED,
WAIVED OR NO LONGER APPLIES.  WHEN AND IF SUCH A RESTRICTION IS SO SATISFIED,
WAIVED OR NO LONGER APPLIES, TO THE EXTENT PERMITTED BY APPLICABLE LAW AND ANY
APPLICABLE CONTRACTUAL PROVISIONS, THE ASSIGNMENT OF THE RESTRICTION ASSET
SUBJECT THERETO SHALL BECOME EFFECTIVE AUTOMATICALLY AS OF THE EFFECTIVE TIME,
WITHOUT FURTHER ACTION ON THE PART OF ANY PARTY.  EACH OF THE APPLICABLE PARTIES
THAT WERE INVOLVED WITH THE CONVEYANCE OF A RESTRICTION ASSET AGREE TO USE THEIR
REASONABLE BEST EFFORTS TO OBTAIN ON A TIMELY BASIS SATISFACTION OF ANY
RESTRICTION APPLICABLE TO ANY RESTRICTION ASSET CONVEYED BY OR ACQUIRED BY ANY
OF THEM.  THE DESCRIPTION OF ANY PORTION OF THE ASSETS AS A “RESTRICTION ASSET”
SHALL NOT BE CONSTRUED AS AN ADMISSION THAT ANY RESTRICTION EXISTS WITH RESPECT
TO THE TRANSFER OF SUCH PORTION OF THE ASSETS.  IN THE EVENT THAT ANY
RESTRICTION ASSET EXISTS, THE APPLICABLE PARTY AGREES TO CONTINUE TO HOLD SUCH
RESTRICTION ASSET IN TRUST FOR THE EXCLUSIVE BENEFIT OF THE APPLICABLE PARTY TO
WHOM SUCH RESTRICTION ASSET WAS INTENDED TO BE CONVEYED AND TO OTHERWISE USE ITS
REASONABLE BEST EFFORTS TO PROVIDE SUCH OTHER PARTY WITH THE BENEFITS THEREOF,
AND THE PARTY HOLDING SUCH RESTRICTION ASSET WILL ENTER INTO OTHER AGREEMENTS,
OR TAKE SUCH OTHER ACTION AS IT MAY DEEM NECESSARY, IN ORDER TO ENSURE THAT THE
APPLICABLE PARTY TO WHOM SUCH RESTRICTION ASSET WAS INTENDED TO BE CONVEYED HAS

 

17

--------------------------------------------------------------------------------


 


THE ASSETS AND CONCOMITANT RIGHTS NECESSARY TO ENABLE THE APPLICABLE PARTY TO
OPERATE SUCH RESTRICTION ASSET IN ALL MATERIAL RESPECTS AS IT WAS OPERATED PRIOR
TO THE EFFECTIVE TIME.


 


8.3                                 COSTS.  THE MLP SHALL PAY ALL SALES, USE AND
SIMILAR TAXES ARISING OUT OF THE CONTRIBUTIONS, CONVEYANCES AND DELIVERIES TO BE
MADE HEREUNDER, AND SHALL PAY ALL DOCUMENTARY, FILING, RECORDING, TRANSFER,
DEED, AND CONVEYANCE TAXES AND FEES REQUIRED IN CONNECTION THEREWITH.


 


8.4                                 HEADINGS; REFERENCES; INTERPRETATION.  ALL
ARTICLE AND SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND
SHALL NOT BE DEEMED TO CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF
THE PROVISIONS HEREOF.  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS
A WHOLE, INCLUDING WITHOUT LIMITATION, ALL SCHEDULES ATTACHED HERETO, AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT.  ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, AND SCHEDULES SHALL, UNLESS THE CONTEXT REQUIRES A DIFFERENT
CONSTRUCTION, BE DEEMED TO BE REFERENCES TO THE ARTICLES, SECTIONS AND SCHEDULES
OF THIS AGREEMENT, RESPECTIVELY, AND ALL SUCH SCHEDULES ATTACHED HERETO ARE
HEREBY INCORPORATED HEREIN AND MADE A PART HEREOF FOR ALL PURPOSES.  ALL
PERSONAL PRONOUNS USED IN THIS AGREEMENT, WHETHER USED IN THE MASCULINE,
FEMININE OR NEUTER GENDER, SHALL INCLUDE ALL OTHER GENDERS, AND THE SINGULAR
SHALL INCLUDE THE PLURAL AND VICE VERSA.  THE USE HEREIN OF THE WORD “INCLUDING”
FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER SHALL NOT BE CONSTRUED TO LIMIT
SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR MATTERS SET FORTH
IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS OR MATTERS, WHETHER OR NOT
NON-LIMITING LANGUAGE (SUCH AS “WITHOUT LIMITATION,” “BUT NOT LIMITED TO,” OR
WORDS OF SIMILAR IMPORT) IS USED WITH REFERENCE THERETO, BUT RATHER SHALL BE
DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT COULD REASONABLY FALL WITHIN
THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM OR MATTER.


 


8.5                                 SUCCESSORS AND ASSIGNS.  THE AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES SIGNATORY HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


8.6                                 NO THIRD PARTY RIGHTS.  THE PROVISIONS OF
THIS AGREEMENT ARE INTENDED TO BIND THE PARTIES SIGNATORY HERETO AS TO EACH
OTHER AND ARE NOT INTENDED TO AND DO NOT CREATE RIGHTS IN ANY OTHER PERSON OR
CONFER UPON ANY OTHER PERSON ANY BENEFITS, RIGHTS OR REMEDIES AND NO PERSON IS
OR IS INTENDED TO BE A THIRD PARTY BENEFICIARY OF ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


8.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AGREEMENT BINDING ON THE PARTIES HERETO.


 


8.8                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES THEREOF, EXCEPT TO THE
EXTENT THAT IT IS MANDATORY THAT THE LAW OF SOME OTHER JURISDICTION, WHEREIN THE
ASSETS ARE LOCATED, SHALL APPLY.


 


8.9                                 SEVERABILITY.  IF ANY OF THE PROVISIONS OF
THIS AGREEMENT ARE HELD BY ANY COURT OF COMPETENT JURISDICTION TO CONTRAVENE, OR
TO BE INVALID UNDER, THE LAWS OF ANY POLITICAL BODY HAVING JURISDICTION OVER THE
SUBJECT MATTER HEREOF, SUCH CONTRAVENTION OR INVALIDITY SHALL NOT INVALIDATE THE
ENTIRE AGREEMENT.  INSTEAD, THIS AGREEMENT SHALL BE CONSTRUED AS IF IT DID NOT
CONTAIN THE PARTICULAR PROVISION OR PROVISIONS HELD TO BE INVALID, AND AN
EQUITABLE ADJUSTMENT

 

18

--------------------------------------------------------------------------------


 


SHALL BE MADE AND NECESSARY PROVISION ADDED SO AS TO GIVE EFFECT TO THE
INTENTION OF THE PARTIES AS EXPRESSED IN THIS AGREEMENT AT THE TIME OF EXECUTION
OF THIS AGREEMENT.


 


8.10                           DEED; BILL OF SALE; ASSIGNMENT. TO THE EXTENT
REQUIRED AND PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL ALSO CONSTITUTE A
“DEED,” “BILL OF SALE” OR “ASSIGNMENT” OF THE ASSETS.


 


8.11                           AMENDMENT OR MODIFICATION.  THIS AGREEMENT MAY BE
AMENDED OR MODIFIED FROM TIME TO TIME ONLY BY THE WRITTEN AGREEMENT OF ALL THE
PARTIES HERETO AND AFFECTED THEREBY.


 


8.12                           INTEGRATION.  THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE
PARTIES, WHETHER ORAL OR WRITTEN, WITH RESPECT TO ITS SUBJECT MATTER.  THIS
AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  NO UNDERSTANDING,
REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS INTENDED TO BE
OR SHALL BE INCLUDED IN OR FORM PART OF THIS AGREEMENT UNLESS IT IS CONTAINED IN
A WRITTEN AMENDMENT HERETO EXECUTED BY THE PARTIES HERETO AFTER THE DATE OF THIS
AGREEMENT.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

 

UNITED STATES SHIPPING MASTER LLC, a Delaware
limited liability company

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

“USSM”

 

 

 

 

 

US SHIPPING GENERAL PARTNER LLC, a Delaware
limited liability company

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“GP LLC”

 

 

 

 

 

 

 

U.S. SHIPPING PARTNERS L.P., a Delaware limited
partnership

 

 

 

 

By:

 US Shipping General Partner LLC, its general partner

 

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“MLP”

 

--------------------------------------------------------------------------------


 

 

U.S. SHIPPING OPERATING LLC, a Delaware limited
liability company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“OLLC”

 

 

 

 

 

 

 

UNITED STATES SHIPPING LLC, a Delaware limited
liability company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

  “USS LLC”

 

 

 

 

 

 

 

UNITED STATES CHEMICAL SHIPPING LLC, a
Delaware limited liability company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“USCS LLC”

 

 

 

 

 

 

 

USCS CHEMICAL CHARTERING LLC, a Delaware
limited liability company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“Chemical Chartering”

 

--------------------------------------------------------------------------------


 

 

USS CHARTERING LLC, a Delaware limited liability
company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

“USS Chartering”

 

 

 

 

 

 

ITB BALTIMORE LLC, a Delaware limited liability
company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

“ITB Baltimore”

 

 

 

 

 

 

ITB GROTON LLC, a Delaware limited liability company

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

“ITB Groton”

 

--------------------------------------------------------------------------------


 

 

ITB JACKSONVILLE LLC, a Delaware limited liability
company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“ITB Jacksonville”

 

 

 

 

 

 

 

ITB MOBILE LLC, a Delaware limited liability company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“ITB Mobile”

 

 

 

 

 

 

 

ITB NEW YORK LLC, a Delaware limited liability
company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“ITB New York”

 

 

 

 

 

 

 

ITB PHILADELPHIA LLC, a Delaware limited liability
company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“ITB Philadelphia”

 

--------------------------------------------------------------------------------


 

 

USCS CHARLESTON LLC, a Delaware limited liability
company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“Charleston LLC”

 

 

 

 

 

 

 

USCS CHEMICAL PIONEER LLC, a Delaware limited
liability company

 

 

 

 

By:

/s/  Paul B. Gridley

 

 

 

 

 

Name:

Paul B. Gridley

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

“Pioneer LLC”

 

--------------------------------------------------------------------------------


 

Schedule 1

 

None.

 

--------------------------------------------------------------------------------